UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “ accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer S Non-accelerated filer o(Do not check if a smaller Smaller reporting company o reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). oYes S No On September 30, 2008, there were issued and outstanding70,469,713 shares of the registrant’s Common Stock, par value $0.01 per share. McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 27 Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Quantitative and Qualitative Disclosures about Market Risks 44 Controls and Procedures 45 Part II.Other Information 45 Signature 46 Exhibit Index E-1 TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1. Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, 2008 2007 (In Thousands) ASSETS Cash and cash equivalents $ 160,635 $ 4,830 Accounts receivable 115,712 128,690 Inventories 33,153 11,507 Prepaid expenses 19,171 14,331 Fair value of oil and gas derivative contracts 11,035 16,623 Current assets from discontinued operations, including restricted cash of $0.5 million 3,175 3,029 Total current assets 342,881 179,010 Property, plant and equipment, net 1,316,850 1,503,359 Sulphur business assets, net 339 349 Restricted investments and cash 26,073 7,036 Fair value of oil and gas derivative contracts 1,182 4,317 Deferred financing costs 16,620 21,217 Total assets $ 1,703,945 $ 1,715,288 LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ 105,606 $ 97,821 Accrued liabilities 95,807 68,292 6% convertible senior notes - 100,870 Other short term borrowings - 10,665 Accrued interest and dividends payable 17,622 13,055 Current portion of accrued oil and gas reclamation costs 202,342 80,839 Current portion of accrued sulphur reclamation cost 10,719 12,145 Fair value of oil and gas derivative contracts 11,444 14,001 Current liabilities from discontinued operations 1,715 2,624 Total current liabilities 445,255 400,312 Senior secured revolving credit facility - 274,000 5¼% convertible senior notes 74,720 115,000 11.875% senior notes 300,000 300,000 Accrued oil and gas reclamation costs 222,021 213,898 Accrued sulphur reclamation costs 9,670 9,155 Contractual postretirement obligation 5,911 6,216 Fair value of oil and gas derivative contracts 5,751 7,516 Other long-term liabilities 22,315 16,962 Total liabilities 1,085,643 1,343,059 Stockholders' equity 618,302 372,229 Total liabilities and stockholders' equity $ 1,703,945 $ 1,715,288 The accompanying notes are an integral part of these consolidated financial statements. 3 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 (In Thousands, Except Per Share Amounts) Revenues: Oil and gas $ 282,688 $ 131,018 $ 946,955 $ 227,381 Service 2,557 2,234 9,274 2,916 Total revenues 285,245 133,252 956,229 230,297 Costs and expenses: Production and delivery costs 69,923 38,197 195,074 72,543 Depletion, depreciation and amortization 250,124 85,014 492,457 127,579 Exploration expenses 15,092 37,060 49,385 52,163 (Gain) loss on oil and gas derivative contracts (80,399 ) (10,695 ) 35,607 (10,695 ) General and administrative expenses 10,720 6,992 37,969 17,804 Start-up costs for Main Pass Energy Hub™ 1,728 2,345 4,990 7,802 Insurance recovery - - (3,391 ) - Total costs and expenses 267,188 158,913 812,091 267,196 Operating income (loss) 18,057 (25,661 ) 144,138 (36,899 ) Interest expense, net (10,870 ) (22,887 ) (40,501 ) (34,296 ) Other income (expense), net 202 (2,457 ) (2,322 ) (876 ) Income (loss) from continuing operations before income taxes 7,389 (51,005 ) 101,315 (72,071 ) Provision for income taxes (1,284 ) - (3,149 ) - Income (loss) from continuing operations 6,105 (51,005 ) 98,166 (72,071 ) Income (loss) from discontinued operations (1,356 ) (1,179 ) (2,960 ) 50 Net income (loss) 4,749 (52,184 ) 95,206 (72,021 ) Preferred dividends, amortization of convertible preferred stock issuance costs and inducement payments for the early conversion of preferred stock (10,881 ) - (19,604 ) (1,552 ) Net income (loss) applicable to common stock $ (6,132 ) $ (52,184 ) $ 75,602 $ (73,573 ) Basic net income (loss) per share of common stock: Continuing operations $(0.08 ) $(1.47 ) $1.34 $(2.40 ) Discontinued operations (0.02 ) (0.03 ) (0.05 ) 0.00 Net income (loss) per share of common stock $(0.10 ) $(1.50 ) $1.29 $(2.40 ) Diluted net income (loss) per share of common stock: Continuing operations $(0.08 ) $(1.47 ) $1.17 $(2.40 ) Discontinued operations (0.02 ) (0.03 ) (0.03 ) 0.00 Net income (loss) per share of common stock $(0.10 ) $(1.50 ) $1.14 $(2.40 ) Average common shares outstanding : Basic 64,446 34,693 58,617 30,644 Diluted 64,446 34,693 87,718 30,644 The accompanying notes are an integral part of these consolidated financial statements. 4 TABLE OF CONTENTS McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine Months Ended September 30, 2008 2007 (In Thousands) Cash flow from operating activities: Net income (loss) $ 95,206 $ (72,021 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations 2,960 (50 ) Depletion, depreciation and amortization 492,457 127,579 Exploration drilling and related expenditures 15,692 21,663 Compensation expense associated with stock-based awards 25,546 10,905 Amortization of deferred financing costs 3,675 4,441 Unrealized loss on oil and gas derivative contracts 2,548 (10,695 ) Loss on induced conversion of convertible senior notes 2,663 - Reclamation expenditures, net of payments by third parties (6,500 ) (4,186 ) Increase in restricted cash (11,364 ) - Payment to fund terminated pension plan (2,291 ) - Purchase of oil and gas derivative contracts and other 83 (4,716 ) (Increase) decrease in working capital: Accounts receivable 18,229 (72,533 ) Accounts payable and accrued liabilities 30,661 78,632 Prepaid expenses and inventories (35,299 ) 23,375 Net cash provided by continuing operations 634,266 102,394 Net cash provided by discontinued operations 1,897 673 Net cash provided by operating activities 636,163 103,067 Cash flow from investing activities: Exploration, development and other capital expenditures (186,904 ) (109,165 ) Acquisition of oil and gas properties (613 ) (1,051,302 ) Proceeds from restricted investments - 3,037 Increase in restricted investments - (126 ) Net cash used in continuing operations (187,517 ) (1,157,556 ) Net cash from discontinued operations - - Net cash used in investing activities (187,517 ) (1,157,556 ) Cash flow from financing activities: (Payments) borrowings under senior secured revolving credit facility, net (274,000 ) 284,250 Proceeds from unsecured bridge loan facility - 800,000 Proceeds from senior secured term loan - 100,000 Repayment of senior secured term loan - (100,000 ) Financing costs - (31,216 ) Dividend and inducement payments on convertible preferred stock (20,883 ) (1,121 ) Payments for induced conversion of convertible senior notes (2,663 ) - Proceeds from exercise of stock options and other 4,705 1,065 Net cash (used in) provided by continuing operations (292,841 ) 1,052,978 Net cash from discontinued operations - - Net cash (used in) provided by financing activities (292,841 ) 1,052,978 Net increase (decrease) in cash and cash equivalents 155,805 (1,511 ) Cash and cash equivalents at beginning of year 4,830 17,830 Cash and cash equivalents at end of period $ 160,635 $ 16,319 The accompanying notes are an integral part of these consolidated financial statements. 5 TABLE OF CONTENTS McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware corporation, are prepared in accordance with U.S. generally accepted accounting principles.McMoRan’s consolidated financial statements include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting power and where the right to participate in significant management decisions is not shared with other shareholders, including its two wholly owned subsidiaries, McMoRan Oil & Gas LLC (MOXY) and Freeport-McMoRan Energy LLC (Freeport Energy).MOXY conducts all of McMoRan’s oil and gas operations and Freeport Energy continues to pursue plans for a multifaceted energy services facility, including the potential development of liquefied natural gas (LNG) facilities and natural gas storage capabilities at the Main Pass Energy Hub™
